Name: Commission Regulation (EEC) No 3253/90 of 9 November 1990 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 /28 Official Journal of the European Communities 10. 11 . 90 COMMISSION REGULATION (EEC) No 3253/90 of 9 November 1990 fixing the aid for cotton Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2533/90 to the information at present available to the Commission that the amount of the aid at present in force should be altered as shown in Article 1 to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and Commission Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 791 /89 (3), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 ( 1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EEC) No 2533/90 (4), as last amended by Regulation (EEC) No 3225/90 (*); HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be ECU 45,770 per 100 kilograms. Article 2 This Regulation shall enter into force on 10 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 377, 31 . 12. 1987, p. 49 , 0 OJ No L 211 , 31 . 7 . 1981 , p. 2. (') OJ No L 85, 30. 3 . 1989, p. 7. ( «) OJ No L 237, 1 . 9 . 1990, p. 75. V) OJ No L 308, 8 . 11 . 1990, p. 38 .